Title: VII. John Wayles to Farell & Jones, 24 September 1772
From: Wayles, John
To: Farrell & Jones



Gentlemen
Virginia Septr. 24th. 1772.

The Prince of Wales with 280 slaves belonging to Messrs. Powell & Co. that you were so kind to recommend to the address of Col. Randolph and myself is Just arrived. ‘Tis rather late, but I doubt not of making a good sale and the remittance Agreeable, a Capital Object I shall always have in View. We shall put on board of her somewhere between 50 and 100 hhds of tobacco, the freight of which will contribute something towards supporting the very great loss they have sustained by the death of slaves on the Coast.—You will please to Insure on the Prince of Wales Capt. Bivins Six hundred pounds for Wayles & Randolph on 50 hhds of tobacco they will ship on their Joint account.—I am always doubtfull of Old Guinea men in a Winters passage therefore value my Property at £12. ⅌ hrd.—Col. Byrds trustees have Just advertized the sale of 100 slaves on two years Credit which I believe are nearly all that he has, except those contained in your Mortgage. John Tabb has made an offer of £10,000 Currt. for the Falls Land. ‘Tis worth £12,000. but if no other bidder offers he must have  it.—By this you’ll observe Col. Byrds Affairs are coming to a conclusion. I must therefore intreat you to press Messrs. Cary & Co. to be explicit enough, either to accept or Protest the bill. If the former, settle the account and carry all the Interest until the time it is to be paid. If the latter, the sooner I know it the better, as Col. Byrd and trustees may both look on it as a kind of payment until advised to the contrary. Having by this conveyance wrote fully I beg leave to refer thereto and remain Your obliged Hble Servt

J Wayles

